Citation Nr: 9920731	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis.  

2.  Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1949 to 
June 1952.  

This appeal arose from a May 1996 and April 1997 rating 
decisions by the Department of Veterans Affairs (VA) Waco, 
Texas Regional Office (RO).  The RO denied the veteran's 
claims for entitlement to service connection for a lung 
condition and residuals of hepatitis.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
hepatitis is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The claim for entitlement to service connection for a 
lung disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hepatitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim for entitlement to service connection for a 
lung disorder is not well grounded.  38 U.S.C.A. § 5107.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that there 
was no evidence of hepatitis or a lung disorder when the 
veteran was examined for enlistment in January 1949.  In 
March 1949 the veteran had pleuritis for two days for which 
he was treated with APC's.  There were no other lung 
complaints shown in the service medical records.  In fact 
during a medical examination in March 1950 the lungs were 
clear.  On discharge no abnormality of the lungs was noted 
and a chest x-ray was normal.  

A field record from June 6, 1951 noted a diagnosis of 
hepatitis.  The veteran reported upper abdominal pain and 
nausea between meals and a poor appetite.  He added that his 
stools showed a little blood on one occasion.  On June 8th, 
the veteran still reported some pain around the umbilicus.  
The liver was not enlarged and there were no masses.  There 
was no exceptional tenderness.  Lab testing the same day was 
positive for ascariasis.  Repeat testing on June 9 found no 
ova or parasites.  A report from June 12 noted a diagnosis of 
ascariasis.  

The veteran was seen again in July 1951.  He reported 
abdominal pain for six weeks.  Tests were negative.  A report 
from July 16, 1951 noted that no disease was found.  A report 
from August 1951 noted that the veteran had stomach cramps 
for one month following which he was admitted to the hospital 
for possible hepatitis following which he was returned to 
duty status.  

The discharge examination report noted that the veteran had 
been hospitalized for dysentery with parasites.  His physical 
profile was intact and his physical category was "A."  

The veteran filed a VA claim in 1970 for hemorrhoids.  No 
mention was made of hepatitis or a lung disorder.  VA records 
in the claims folder show treatment for tonsillectomy in 1960 
and for hemorrhoids, anxiety reaction with hypochondriasis 
and chronic meibomianitis (inflammation of the Meibomian 
glands of the eyelids).  He reported some burning in the 
abdomen with weight loss.  He did not date it to service.  
Lab tests were within normal limits.  A chest x-ray was 
normal.  There was also normal gallbladder function and an 
upper gastrointestinal series and barium enema were negative.  

In April 1990 the veteran was hospitalized at a VA hospital 
for treatment of basal cell carcinoma.  He did not report any 
abdominal symptoms.  He did report some occasional sharp 
nonradiating pain in his left chest wall.  It was noted that 
he had been using tobacco for many years and had used alcohol 
heavily in the past.  On examination of the abdomen there 
were no masses or tenderness and no hepatosplenomegaly.  The 
lungs were clear to auscultation.  Chest x-rays were 
negative.  

Additional VA treatment records from 1990 were received.  
These contain no treatment or complaints pertinent to the 
abdomen or lungs.  VA records from 1995 showed no treatment 
for hepatitis, residuals of hepatitis or the liver.  In 
February 1995 a chest x-ray was negative.  Another record 
from the same month noted that the veteran was provided with 
a pneumonia vaccine, Pneumovax.  In August 1995 the veteran 
incidentally noted gastrointestinal upset.  There were no 
complaints pertaining to the liver.  

The veteran underwent radical retropubic prostatectomy for 
adenocarcinoma of the prostate in October 1995.  It was noted 
that the veteran underwent blood transfusion, and 
postoperatively he had poor inspiratory effort and required 
aggressive pulmonary toilet.  There was some noncompliance 
with pulmonary toilet treatment.  A chest ray a little less 
than a week postoperatively showed significant atelectasis on 
the right side but no active infiltrate.  By the 10th 
postoperative day he was doing quite well and his examination 
was completely benign.  

In March 1996 the veteran reported that his lungs were 
"burnt in [a] gas chamber." 

Additional VA treatment records from 1995 and VA treatment 
records from 1996 were received.  These were largely 
irrelevant to his claims.  In February 1996 it was noted that 
the veteran was up to date on his Pneumovax and flu 
vaccination.  

The RO sent a letter to the veteran asking about details of 
his exposure to "mustard gas."  In April 1996 the veteran 
reported that he was exposed between June 12, 1949 and April 
21, 1949 during basic training.  He reported that he was in 
"Co. 'C' 46 Arm Inf. Bn & Co. 'B' Armd Div, Camp Chaffee, 
AR."  He reported that he went into a gas chamber with a gas 
mask.  

In July 1996 the veteran had a VA outpatient visit.  There 
was some tenderness of the abdomen.  The liver was palpated 
2-3 centimeters below the costal margin.  The spleen was not 
felt.  There was mild CVA tenderness.  The assessment was 
shortness of breath from obesity and smoking.  On attending 
examination, the examiner stated that it could not be 
determined that the liver was enlarged.  The edge was just 
below the right costal margin and the upper border could not 
be ascertained on percussion.  Liver function studies were 
normal.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  Determinations as to service connection 
will be based on review of the entire evidence of record, 
with due consideration to the policy of VA to administer the 
law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Exposure to certain specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition: (1)  Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2)  Full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; or (3)  Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute non-lymphocytic leukemia.  
Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct or there is affirmative evidence that establishes 
a nonservice-related supervening condition or event as the 
cause of the claimed condition.  38 C.F.R. § 3.316 (1998).  
The regulation does not require the development of the 
disease within any specified time after service.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102 (1998).  


Analysis
Hepatitis

With regard to the veteran's claim for service connection for 
residuals of hepatitis, the Board's review of the service 
medical records discloses that while there was an initial 
diagnostic impression of hepatitis, such disorder was never 
confirmed on the basis of diagnostic studies.  More 
importantly, hepatitis is not currently shown and has never 
been shown post service.  Brammer.  The veteran has asserted 
that he has liver enlargement and he feels that this is a 
residual of hepatitis in service.  However, the medical 
evidence submitted in support of his claim does not show any 
definite liver enlargement and liver function tests are 
normal.  

The veteran argues that his current complaints are linked to 
service by continuity of symptomatology.  He maintains that 
he has had pain in his liver since service.  Continuity of 
symptomatology can help establish a nexus between a disorder 
in service and a disorder after service.  See 38 C.F.R. 
§ 3.303(b).  However medical evidence would be needed showing 
that at least possibly or plausibly, the veteran's complaints 
are consistent with the existence of a current chronic 
disorder dating to service.  That is to say, there needs to 
be medical evidence that the current disorder and a disorder 
in service are possibly or plausibly one and the same or that 
the current disorder was possibly or plausibly manifested 
through the years by the veteran's complaints of abdominal 
pain.  

The veteran in essence asks the Board to construe the current 
existence of a chronic disorder dating to service from the 
following:  a tentative impression of hepatitis of the liver 
in service (although the diagnosis was not ultimately 
established) abdominal pains (characterized as liver pains by 
the veteran) and current equivocal findings of possible liver 
enlargement (with normal liver function studies).  
Unfortunately, VA may not make medical conclusions in the 
absence of competent medial evidence.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Whether the veteran even has a disorder of the liver is 
unclear and the question of etiology is further complicated 
by the fact that the veteran is shown to have abused alcohol.  
This illustrates the need for the veteran to submit competent 
medical evidence in support of his claim.  

In essence, the veteran's claim is based solely on his lay 
opinion.  While a lay person may report his symptomatology, 
he does not have the competency of a trained health care 
professional to express opinions as to diagnosis and/or 
etiology of a disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  As it is the province of trained health 
care professionals to enter conclusions that require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for hepatitis must be denied as not well grounded.  

Lung Disorder

With regard to the claim for entitlement to service 
connection for a lung disorder, the veteran has had some 
treatment of his lungs many years after service.  However, as 
was the case with his other claim, what is lacking is a 
physician's opinion (or other competent medical evidence) 
that the veteran's current condition has a relationship to 
his military service.  The post service records submitted by 
the veteran contain no opinion on etiology.  Some of this 
treatment was in relation to treatment for a carcinoma.  The 
veteran was also noted to be a smoker.  There is no 
suggestion in the records that the veteran suffers from a 
chronic disorder of the lungs that was incurred or aggravated 
during his military service decades before. 

Without evidence in the service medical records of a chronic 
lung disorder or medical evidence of a relationship between 
current treatment and findings and the veteran's service, 
this claim is likewise not well grounded. Caluza.

As noted before, the veteran's opinion of a relationship is 
not sufficient.  Espiritu.  

The veteran raised the issue of "gas" exposure during basic 
training.  He reported that his lungs were burned by gas but 
he did not specifically allege mustard gas, Lewisite or other 
vesicant exposure.  It is noted that the veteran never 
reported Lewisite mustard gas or other gas exposure in the 
records in the claims folder.  Nonetheless, the RO provided 
the veteran with the criteria for compensation for disorders 
acquired under these circumstances.

The Board notes that despite the RO's provision of the 
criteria for service connection for residuals of mustard gas 
exposure, the veteran has not claimed benefits on this basis, 
nor does he have a disorder recognized by VA as secondary to 
such exposure.  A chronic disorder of the lungs was not shown 
in service, or for many years thereafter.  Clinical evidence 
of a lung disorder diagnosed as atelectasis 
(later found to have resolved) has not, on the basis of 
competent medical authority, been linked to service on any 
basis.  Shortness of breath was noted in July 1996, but this 
has not been identified as other than a symptom secondary to 
obesity and smoking, and otherwise not linked to any chronic 
lung disorder linked to active service on any basis.  The 
provisions of 38 C.F.R. § 3.316 are not applicable where 
another cause of the disease is clearly indicated.  

As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish well grounded claims, and he 
has not indicated the existence of any post service medical 
evidence that has not already been obtained that would well 
ground his claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
The veteran's representative has asked for the claim to be 
remanded for current findings and an opinion on etiology.  
However, as is clear from Court precedent, there is no duty 
to assist until such time as a well-grounded claim is 
submitted.  




The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The veteran's representative contends that subsequent to the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the veteran in developing evidence to include 
the situation in which the veteran has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f).  It is maintained that the M21-1 provisions 
indicate that the claim must be fully developed prior to 
determining whether the claim is well grounded, and that this 
requirement is binding on the Board.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269; Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has determined, therefore, that in the absence of 
well grounded claims for service connection for hepatitis and 
a lung disorder, VA has no duty to assist the appellant in 
developing his case.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for hepatitis and a lung 
disorder his appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

